Citation Nr: 0110426	
Decision Date: 04/10/01    Archive Date: 04/17/01

DOCKET NO.  95-36 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for chondromalacia of 
the knees on a direct basis.

2.  Entitlement to service connection for chondromalacia of 
the knees claimed due to exposure to herbicides.

3.  Entitlement to service connection for degenerative 
arthritis of multiple joints on a direct basis and claimed as 
due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran served on active duty from August 1954 to 
February 1958 and from November 1962 to July 1974.

In April and May 1981 rating decisions, the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana, denied entitlement to service connection for 
chondromalacia of the knees.  The veteran was informed of the 
denial and of his appeal rights in a May 1981 letter and he 
did not timely appeal.  Thus, those decisions became final.  

This appeal arises from an October 1994 rating decision of 
the RO in Washington, D.C., that denied entitlement to 
service connection for chondromalacia of the knees both on a 
direct basis and as due to Agent Orange exposure.  This 
appeal also arises from a June 1995 RO rating decision that 
denied service connection for pain and stiffness of the feet, 
ankles, hips, and hand on a direct basis and as due to Agent 
Orange exposure.  The veteran has appealed to the Board of 
Veterans' Appeals (Board) for favorable resolution of these 
claims.

In a July 1997 rating decision, the RO recharacterized an 
issue as one for entitlement to service connection for 
progressive degenerative arthritis of multiple joints, 
claimed as pain and stiffness in the feet, both ankles, hips, 
and hands due to exposure to Agent Orange or other 
herbicides.  Because a final decision concerning direct 
service connection for chondromalacia had been issued and 
because the claims based on exposure to Agent Orange seek to 
invoke a new legal basis of entitlement, all of the issues 
have been recharacterized as shown on page 1.  See Spencer v. 
Brown, 4 Vet. App. 283 (1993), aff'd 17 F.3d.  368 (Fed. Cir. 
1994). 

The claims for entitlement to service connection for 
chondromalacia of the knees claimed due to exposure to 
herbicides and for entitlement to service connection for 
degenerative arthritis of multiple joints on a direct basis 
and claimed as due to exposure to herbicides will be 
addressed in the REMAND portion of the decision.

FINDINGS OF FACT

1.  In April and May 1981 rating decisions, the RO denied 
entitlement to service connection for chondromalacia of the 
knees.  The veteran was provided notice of procedural and 
appellate rights by letter dated in May 1981; however he did 
not appeal either of those decisions. 

2.  Evidence received subsequent to the April and May 1981 RO 
rating decisions is of such significance that it must be 
considered to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The unappealed April and May 1981 RO rating decisions, 
which denied a claim for service connection for 
chondromalacia of the knees, are final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000).

2.  New and material evidence has been received to reopen the 
claim for service connection for chondromalacia of the knees.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. §§ 3.104, 3.156(a) 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service department records reflect that he 
served in Vietnam from September 1965 to August 1966 and from 
November 1969 to May 1970.  These records reflect that during 
his first Vietnam tour in 1965 and 1966, he was an 
administrative services officer and postal officer.  During 
his second Vietnam tour, he was an administrative services 
officer at Phan Rang Airbase, South Vietnam (Phan Rang), and 
then a civil action officer at Binh Thuy.  He received awards 
and medals reflecting service in Vietnam including the 
Republic of Vietnam's Cross of Gallantry with Palm, but no 
medals that conclusively establish participation in combat.  
In sum, neither the veteran's military decorations nor other 
service records establish that he participated in combat.

The veteran's service medical records (SMRs) contain periodic 
medical examination reports dated in November 1964, August 
1965, October 1967, November 1968, and October 1971, which 
are negative for any complaint of joint pain.  A February 
1966 report notes a small furuncle on the left knee.  An 
October 1969 report notes that he struck his left ankle while 
bowling.  A June 1969 report notes that the right knee was 
painful and that the veteran had fallen one month earlier.  
The impression was a medial meniscus injury and conservative 
management was recommended.  A March 1970 treatment report 
from Phan Rang reflects right elbow swelling.  The reddened 
area was reported to be not very tender and the elbow was put 
in a sling.  A treatment report dated the next day reflects 
that bursitis was noted and the sling was continued.  The 
following day he was reportedly doing much better and was 
told to avoid pressure on the elbow.  The left elbow was not 
mentioned again.

The veteran's SMRs also reflect that he complained of arch 
pain in the feet in October 1972, February 1973, and July 
1973.  October 1972 X-rays were negative.  The February 1973 
report notes a painful 3rd metatarsal head and a bone bruise.  
X-ray was again negative.  The July 1973 report notes pain 
across the arch after hours of standing.  On a report of 
medical history dated in April 1974, the veteran checked "no" 
to history of any swollen or painful joints, arthritis, 
rheumatism, or bursitis, bone joint or other deformity, 
painful or trick shoulder or elbow, or trick or locked knee.  
He checked "yes" to history of broken bones and to foot 
trouble.  An April 1974 separation examination report notes a 
fractured left leg in childhood but is negative for any 
relevant orthopedic complaint or disorder and states that the 
veteran denied any other history other than that listed.

The veteran submitted a claim for service connection for 
chondromalacia of the knees in March 1981 and in an April 
1981 rating decision, the RO denied the claim.  

In May 1981, John Feidor, M.D., reported that an impression 
of chondromalacia patella had been given in January 1978 and 
that tennis elbow was noted later in 1978; however, the 
doctor did not say whether either disorder might have been 
related to active service.  

In a May 1981 rating decision, the RO considered Dr. Feidor's 
report but denied the claim on the basis of no evidence that 
the condition began during active service.  In May 1981, the 
RO advised the veteran of the April and May 1981 decisions 
and of his appeal rights but the veteran did not appeal 
either decision.

In July 1993, the veteran submitted a claim for service 
connection for pain in the feet, ankles, knees, hips, and 
hands.  He reported exposure to Agent Orange in Vietnam, 
which he felt might be related to current symptoms.

In August 1993, the veteran reported that shortly after 
separation from active duty, he was given a thorough VA 
medical examination at a VAMC in Dayton, Ohio.  He reported 
that at that time, he complained of sharp joint pain that 
could not be diagnosed by the doctor.  He reported that he 
was later re-examined in June or July of 1985 and that 
chondromalacia was diagnosed.  He reported continuing joint 
pain.  He submitted additional service records reflecting 
dates and locations of duty assignments while in Vietnam.  

In August 1994, the veteran reported that an "NAS study" had 
related soft tissue sarcoma to Agent Orange exposure.  He 
asserted that chondromalacia was a form of soft tissue 
sarcoma.  He also submitted a medical report dated in May 
1994 reflecting treatment by Dr. A. Karathanasis for what the 
doctor explained had previously been deemed to be 
chondromalacia.  The doctor felt that the current diagnosis 
was simply "a progressive degenerative and debilitating 
ailment."  The doctor noted that the veteran had been exposed 
to Agent Orange, but did not offer an opinion as to an 
etiology of the current ailment.  Dr. Karathanasis noted that 
there was joint swelling and progressive irreversible 
osteoarthritis of multiple joints and recommended replacement 
of the affected joints.  

In the October 1994 rating decision upon which this appeal is 
based, the RO denied service connection for chondromalacia of 
the knees due to exposure to Agent Orange and on a direct 
basis noting that there was no medical evidence of link 
between the knee disorder and active service.  

In a November 1994 letter to the veteran's elected 
representative, the veteran reported that he had been treated 
for a very pronounced swelling of all joints while at Phan 
Rang, a principal site of Agent Orange operations.

In March 1995, the veteran submitted a notice of 
disagreement, reporting that he noticed knee swelling while 
in Vietnam, which has continued ever since.  He stated that 
he was treated at Phan Rang and Bin Thuy and that his SMRs 
should reflect that fact.  He felt that the May 1994 private 
medical opinion had linked his knee swelling to chemical 
exposure of some kind.  He stated that he never received a 
denial letter pertaining to the June 1981 rating decision.  
He also reported that the joint swelling had begun to affect 
the wrists and elbows. 

In a June 1995 rating decision, the RO denied service 
connection for pain and stiffness in multiple joints (feet, 
ankles, hips, and hands) due to Agent Orange exposure.  

In September 1995, the veteran submitted a substantive 
appeal, arguing for service connection for chondromalacia of 
the knees on the basis that chondromalacia was a form of soft 
tissue sarcoma.  

In an April 1997 rating decision, the RO denied service 
connection for progressive degenerative arthritis of multiple 
joints claimed as pain and stiffness in the feet, both 
ankles, hips, and hands due to exposure to Agent Orange and 
as a result of exposure to herbicides.  Thereafter, the RO 
immediately issued a statement of the case on that issue.  

In May 1997, the veteran submitted a substantive appeal 
reporting that he had golf-ball-sized nodules on the knees 
and elbows in 1969 and 1970.  He reported that he thought the 
June 1969 treatment report for the right knee was due to a 
fall during an attack.  He reported that the April 1974 
separation examination erroneously failed to mention relevant 
symptoms.  

In July 1998, VA Medical Center Dayton, Ohio, reported that 
there were no records concerning the veteran. 

In September 1998, the RO received additional SMRs from the 
National Personnel Records Center (NPRC); however, none of 
the records received contained any additional pertinent 
evidence.

In April 1999, the veteran submitted a tabbed file folder 
containing medical evidence of various health problems 
including myocardial infarction in July 1998, along with 
copies of items already of record.  At tab 5 is a news 
article concerning the Agent Orange Settlement of 1985.  At 
tab 8 is an August 1995 certificate from the Greek Ministry 
of Health reflecting additional joint disorders.

II.  Legal Analysis

In April and May 1981 decisions, the RO denied entitlement to 
service connection for chondromalacia of the knees.  The 
veteran was provided notice of those decisions and of his 
procedural and appellate rights; however he did not timely 
appeal.  Thus, the rating decisions became final.  38 C.F.R. 
§§ 20.302, 20.303, 20.1103 (2000).

When a claim has been disallowed by the RO, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.104(a) (2000).  The United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") has indicated 
that the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

New and material evidence is evidence which has not been 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant and 
which, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2000).  The Board must keep in mind that to be 
new and material the evidence need not change the outcome of 
the claim, but rather that it result in a more complete 
record for evaluating the claim.  Hodge v. West, 155 F. 3d 
1356, 1363 (Fed. Cir. 1998).  

In this case, the evidence added to the record since the 1981 
RO decisions includes additional claims and assertions made 
by the veteran, a medical report from Dr. Karathanasis, and a 
certificate from the Greek Ministry of Health.  

The Board finds that presuming the credibility of the recent 
evidence as required by Justus, the veteran has submitted new 
and material evidence.  This evidence is not only new, but is 
also material because it adds medical evidence of current 
knee arthritis and other knee conditions.  This medical 
information was lacking at the time of the 1981 decision.  
Thus, this evidence does result in a more complete record and 
is therefore so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156 (2000).


ORDER

New and material evidence having been submitted, the 
application to reopen a claim for service connection for 
chondromalacia of the knees on a direct basis is granted.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

The veteran has asserted that chondromalacia of both knees 
either began during active service as a result of trauma in 
Vietnam, or possibly was a result of exposure to herbicide 
agents while in Vietnam.  His service records do reflect that 
while serving in South Vietnam he sought treatment after 
falling on the right knee.  A possible right knee meniscus 
injury was found.  

The veteran has also claimed that degenerative arthritis of 
multiple joints either began during active service, or 
possibly is a result of exposure to herbicide agents while in 
Vietnam.  His SMRs note complaint of joint pain and swelling 
and post-service private medical evidence reflects that 
degenerative joint disease of multiple joints did appear 
years after active service; however, no nexus opinion has 
been offered.  

Prior to adjudication of these claims, VA should obtain a 
medical opinion concerning the etiology of the claimed 
disorders. 

Accordingly, this case is REMANDED for the following:

1.  After obtaining the necessary 
authorization(s) from the veteran, the RO 
is to request and associate with the 
claims file copies of any relevant 
medical records for treatment he has 
received that are not currently 
associated with the claims file.  If such 
records are not available, the RO should 
clearly document that fact in the claims 
file.

2.  After receiving and associating the 
above-mentioned records, if available, 
with the veteran's claims file, the 
veteran should be scheduled for an 
appropriate VA evaluation.  The claims 
file and a copy of this remand must be 
made available to the examiner for review 
in connection with this examination.  The 
examiner should review the claims file, 
examine the veteran and provide findings 
that take into account the veteran's 
complaint of chondromalacia of the knees 
as well as other joint disorders.  The 
examiner is asked to examine the veteran 
and answer the following questions:

(a) Is it at least as likely as not that 
any current knee condition began during 
active service?

(b) Is it at least as likely as not that 
any degenerative joint disease of 
multiple joints other than the knees 
began during active service?  

(c) If the veteran has arthritis and the 
answer to question (b) is "no", was the 
arthritis manifested within the first 
year after service?

3.  All examination findings along with 
the complete rationale for any opinions 
and conclusions should be set forth in a 
legible report.  

4.  The RO should undertake any 
additional development suggested by the 
examiner's findings and opinions, or lack 
thereof.  

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on processing this case in light of the 
changes in the law, the RO should refer 
to VBA Fast Letter 00-87 (November 17, 
2000), as well as any pertinent formal or 
informal guidance that is subsequently 
provided by the Department, including, 
among others things, final regulations 
and General Counsel precedent opinions.  
Any binding and pertinent court decisions 
that are subsequently issued also should 
be considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is further informed.  The purpose of this 
REMAND is to obtain further development and ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals



 



